DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's traversal of the restriction requirement is deemed persuasive and the requirement is withdrawn.  A complete search of the elected invention required a search for the method of Group II.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-91812.  Regarding claim 1, limitation A, the reference is directed to a catalyst support comprising a carbon material, the carbon material having a specific surface area of 700 m2/g ([0041]).  Regarding limitation B, a nitrogen adsorption and desorption isotherm forms a hysteresis loop (Figs. 4B and 5A), corresponding to heat treatment at 500 C/520 C ([0043]).  Regarding limitation C, the hysteresis loop is present in a range of relative pressure P/Po of more  by a process substantially identical to that of the instant specification.  The specification teaches a heat treatment step at 300-700 C in an oxygen atmosphere to cause a catalyzed activation reaction with a catalyst in the pores of the carbon material.  In [0039], the reference teaches a similar method of heat treating at 500-520 C to perform in an air activation treatment.  Prior to this, the heat treatment of 1700-2100 C is carried out.  Although in the reference the higher heat treatment step is carried out first, the position is taken that the order of method steps is not critical and the products would still be substantially identical.  
Regarding claim 2, the claimed adsorption volume V0.2-0.9 would also be inherent in the product of the reference.  Regarding claims 10-12, the support is used as a catalyst support in a cathode of a polymer electrolyte fuel cell ([0046]).



Allowable Subject Matter
Claims 6-9 are allowed. 
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Dependent claims 3 and 4 recite that the hysteresis loop area is from 5-35 or 15-35 mL/g, respectively.  JP ‘812, the closest prior art, does not teach or fairly suggest this value.  The reference teaches that small hysteresis loops are present, if any, and the area value of 5 mL/g or greater cannot be said to be inherent or obvious from the reference.  
Dependent claim 5 recites that the relative pressure Pclose/Po at which the loop closes is from 0.50 to 0.70.  Figures 4 and 5 of JP ‘812 clearly show that the relative pressure Pclose/Po at which the loop closes is lower than 0.50.  Thus, the limitation is not fairly suggested by the reference. 
Independent claim 6 is directed to a method of producing a support comprising a step of supporting an activation catalyst in pores of a porous carbon material and a first heat treatment step of heat treating the carbon material in an oxygen-containing atmosphere in a range of 300-700 C.  JP ‘812, also the closest prior art, teaches a method of performing air activation on a porous carbon support in a temperature range of 500-600 C.  However, the reference does not teach or fairly suggest the step of supporting an activation catalyst in the pores of the porous carbon prior to the heat treatment as claimed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
November 6, 2021